OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
There is no merit to defendant’s contention in this case that the evidence was insufficient to sustain the conviction on the insurance fraud counts. In view of the fact that the fraud involved satisfying the no-fault threshold, without which there would have been no legal claims, the entire sum of the settlements was the product of the fraud for purposes of this statute. Thus in this case there was sufficient evidence to warrant denial of the motion to dismiss.
We also reject the defendant’s claim that the court violated Judiciary Law § 5 by responding to the jury’s request on Sunday while it was deliberating. The exceptions contained in this section with respect to a deliberating jury logically include authority to read back testimony as requested by the jury because this is an integral part of jury deliberations (see, CPL 310.30). We have considered defendant’s other contentions and find them to be without merit.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.